Citation Nr: 1612594	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  09-26 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a back disability.

2.  Entitlement to a rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel




INTRODUCTION

The Veteran served on active duty from June 1975 to November 1975 and from June 1976 to July 1980.  The Veteran had an additional period of service from July 1980 to April 1981, but it was determined that the character of service for this period was a bar to the receipt of VA benefits.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the VA RO that continued the 40 percent evaluation of the Veteran's back disability and the 10 percent evaluation of the Veteran's left knee disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board must unfortunately again remand the Veteran's claims, this time in order to ensure compliance with the terms of its October 2013 remand.  Particularly given the time that has elapsed since the Veteran filed his claims, the Board wants to assure the Veteran that such development is essential in order for the Board to render a decision in this case.

The Board's October 2013 remand directed the AOJ to obtain all outstanding VA treatment records, including records associated with the Veteran's August 2009 left knee meniscectomy.  On remand, the AOJ obtained records from the VA Medical Center (VAMC) in Miami from February 2010 to October 2013.  

A complete copy of the Veteran's VA treatment records from before February 2010, including records associated with the Veteran's August 2009 left knee meniscectomy, have not yet been associated with the Veteran's claims file.  The AOJ has not undertaken adequate efforts to obtain these records.  Despite the Veteran receiving treatment at the VAMC in Miami, Florida, the AOJ only attempted to obtain VA treatment records dating before January 1, 2010, from the VAMC in Bay Pines, Florida.  Unsurprisingly, this search yielded no additional medical records.  

While the January 2014 supplemental statement of the case notes that it considered treatment records from the VAMC in Miami, Florida from June 2000 to October 2013, and while the record indeed contains some treatment records from this period, these records are obviously incomplete.  Accordingly, the AOJ, on remand, should make all appropriate efforts to obtain a full copy of records relating to treatment for a back and left knee disability, including records from the VAMC in Miami, Florida from November 2006 to February 2010, and from October 2013 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all outstanding records relating to treatment for a back and left knee disability, including records from the VAMC in Miami, Florida from November 2006 to February 2010, and from October 2013 to the present.

2.  Then, after ensuring any other necessary development has been completed, readjudicate the claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




